Title: To Alexander Hamilton from John Marshall, 23 August 1800
From: Marshall, John
To: Hamilton, Alexander



Washington Aug. 23d. 1800
Dear Sir

I receivd to day your letter of the 19th inst. accompanying a memorial from the Governor General of the Danish West india islands respecting the conduct of some of our ships of War.
This paper shall be immediately communicated ⟨to the⟩ secretary of the Navy.
Our dispatches from Paris come no later than the 17th. of may. There is in them nothing on which a positive opinion respecting the result of that negotiation can be formd.
Connecting the then state of things with european events which have since happend, & with inteligence from America which has since reached them, I shall not be surprizd if the paragraph from St. Sebastians shoud be true
With very much respect & esteem   I am dear Sir your Obedt.

J Marshall

